             Case 5:21-cv-00575-R Document 16 Filed 09/21/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DENNIS RAY RIGSBY, JR.,                                         )
                                                                )
                                    Plaintiff,                  )
                                                                )
v.                                                              )        No. CIV-21-575-R
                                                                )
THE GREAT STATE OF OKLAHOMA,                                    )
et al.                                                          )
                                                                )
                                    Defendants.                 )

                                                     ORDER

         Plaintiff a state pretrial detainee appearing pro se and in forma pauperis filed this

action asserting the violation of his constitutional rights by three Defendants: (1) the state

of Oklahoma; (2) the State of California; and (3) any state using “after former” convictions

to “twice” punish people.1 Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) the matter was

referred to United States Magistrate Judge Shon T. Erwin for preliminary review. On July

13, 2021, Judge Erwin issued a Report and Recommendation wherein he recommended

that the Complaint be dismissed pursuant to 28 U.S.C. § 1915A(e) and § 1915(e)(2)(B) for

failure to state a claim. The matter is currently before the Court on Plaintiff’s timely

objection to the Report and Recommendation, which gives rise to the Court’s obligation to

undertake a de novo review of those portions of the Report and Recommendation to which

Petitioner makes specific objection. Having conducted this review, the Court finds as

follows.


1
  “Because [the plaintiff] appears pro se, we review his pleadings and other papers liberally and hold them to a less
stringent standard than those drafted by attorneys.” See Trackwell v. U.S. Gov't, 472 F.3d 1242, 1243 (10th Cir. 2007).
             Case 5:21-cv-00575-R Document 16 Filed 09/21/21 Page 2 of 4




        Certain background that provides context to Plaintiff’s Complaint is necessary, the

Court having gleaned this information from the numerous cases Plaintiff has filed in this

District as well as from reviewing the online court dockets from the District Court of Custer

County, Oklahoma and the District Court of Oklahoma County. Plaintiff is currently

awaiting trial in the District Court of Custer County in Case No. CF-2020-123, where he

stands charged with murder in the first degree, after former conviction of two or more

felonies.2 In this case he requests that the State of Oklahoma, the State of California—by

virtue of its three strikes law—and any other state using prior convictions to increase or

enhance sentences, be forced to forego these systems. He also requests monetary relief

from the states.

        In the form Complaint Plaintiff checked the space indicating that the basis for the

Court’s jurisdiction is Bivens v. Six Unknown Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). The Report and Recommendation correctly notes that Bivens permits a claim

against a federal official in his or her individual capacity, not a claim against the State.

Accordingly, Bivens provides no basis for Plaintiff’s Complaint to proceed.

        Furthermore, even if the Court were to construe Plaintiff’s Complaint as having

been filed pursuant to 42 U.S.C. § 1983, none of the named Defendants would be properly

before the Court by virtue of the Eleventh Amendment. The Eleventh Amendment

“accord[s] states the respect owed them as joint sovereigns,” by granting immunity to


2
  At page 3 of the Report and Recommendation Judge Erwin cites to CF-2003-2175 as a case involving Defendant
from the District Court of Custer County. Petitioner was convicted in CF-2003-2175 in the District Court of Oklahoma
County. The Court hereby declines to adopt that particular finding, however, the misstatement has no impact on the
outcome of the case.



                                                         2
           Case 5:21-cv-00575-R Document 16 Filed 09/21/21 Page 3 of 4




nonconsenting states from suits in federal court. Steadfast Ins. Co. v. Agric. Ins. Co., 507

F.3d 1250, 1252 (10th Cir. 2007) (citations omitted). “Eleventh Amendment immunity

applies ... whether a plaintiff seeks declaratory or injunctive relief, or money damages.” Id.

(citations omitted). Neither Oklahoma nor California has waived its Eleventh Amendment

immunity and the “third defendant”, which is not an identifiable entity, likely has not either.

See Hensel v. Office of the Chief Admin. Hearing Officer, 38 F.3d 505, 508 (10th Cir. 1994)

(Oklahoma); Brown v. Cal. Dep’t of Corr., 551 F.3d 747, 752 (9th Cir.

2007)(California)(citations omitted). Thus, Plaintiff could not proceed on his claims even

if they were construed as arising under 42 U.S.C. § 1983.

       Plaintiff requests that the Court appoint counsel for him pursuant to 28 U.S.C. §

1915. The Court hereby DENIES Plaintiff’s motion. There is no constitutional right to

appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir.

1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether to

appoint counsel in a civil matter lies in the discretion of the district court. Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991). In deciding whether to appoint counsel, the

Court evaluates the merits of the prisoner's claims, the nature and complexity of the factual

and legal issues, and his ability to investigate the facts and present his claims. Rucks v.

Boergermann, 57 F.3d 978, 979 10th Cir. 1995). Having concluded that the Defendants are

entitled to Eleventh Amendment immunity the appointment of counsel is unwarranted.

       The Report and Recommendation is adopted to the extent it is consistent with the

above and this action is hereby DISMISSED.




                                              3
   Case 5:21-cv-00575-R Document 16 Filed 09/21/21 Page 4 of 4




IT IS SO ORDERED this 21st day of September 2021.




                                4
